Citation Nr: 1048100	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-26 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1984.  
The record reflects that he died in June 2006.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the appellant's claim of service 
connection for the cause of the Veteran's death.

In May 2008, the appellant testified before a Decision Review 
Officer sitting at the RO.  A copy of the hearing transcript is 
of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The immediate cause of the Veteran's death, as reflected on his 
certificate of death, is pleural mesothelioma due to or as a 
consequence of smoking and asbestos exposure.  

The appellant's primary assertion is that the Veteran's death is 
due to exposure to asbestos during service.  In her September 
2006 statement, she indicated that the Veteran served aboard the 
USS Clifton Sprague and had many duties, to include painting the 
ship.  She also noted that the Veteran had completed firefighting 
training, and had spent time in shipyards in Jacksonville, 
Florida, and Bathe, Maine.  In her notice of disagreement 
received in January 2007, she stated that it is more likely than 
not that the Veteran's mesothelioma began in service. 

In support of this claim, she submitted a November 2006 statement 
from Dr. R.J, a private physician.  Such physician stated that 
"[The Veteran] passed away from progressive metastatic pleural 
mesothelioma.  He was exposed to asbestos during his military 
service.  He worked in a ship yard and it is very likely that 
this was the cause of his tumor.  Later in life, he did have some 
other occupational exposure but give the latency of mesothelioma, 
I suspect that he was exposed to asbestos during his military 
service and that this illness was service connected."  

The Veteran's service personnel records show that he served 
aboard the USS Clifton Sprague in the early 1980's, and his 
military occupational specialty was a Boatswain's Mate.  However, 
the current evidence does not show that the Veteran was exposed 
to asbestos during service.  His service treatment records do not 
show that he underwent any screenings as part of a regular 
asbestos monitoring program.  

In addition, post-service private treatment records show that he 
had exposure to asbestos exposure while working in construction 
subsequent to service.

In light of the foregoing, the Board finds that further 
development is necessary to determine whether the USS Clifton 
Sprague was built with asbestos-laden materials.  An internet 
article from the Navy describing the history of the USS Clifton 
Sprague indicates that such ship's keel was laid in July 1979 and 
the ship was launched in February 1980.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Naval Safety Center in 
Norfolk, Virginia, and ask whether the USS 
Clifton Sprague contained asbestos 
insulation, and if so, whether a Boatswain 
Mate would have exposed to such insulation.  

2.  Arrange for the Veteran's claims folder 
to be reviewed by an appropriate VA 
examiner.  After his or her review, the 
examiner must opine as to whether it is at 
least as likely as not that the Veteran's 
death from mesothelioma was related to 
service, and in particular, to in-service 
exposure to asbestos either aboard the USS 
Clifton Sprague or at a Naval shipyard. 

In doing so, the examiner should reconcile 
the opinion with the November 2006 opinion 
from Dr. R.J, any post-service occupational 
exposure to asbestos, and the appellant's 
contentions.  

The rationale for any opinion expressed 
should be provided in a legible report.

3.  Thereafter, adjudicate the appellant's 
claim.  If the benefit sought on appeal is 
not granted in full, the RO should issue a 
supplemental statement of the case and 
provide the appellant an opportunity to 
respond.

Thereafter, the case should be returned to the Board if in order. 
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

